                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



United States of America,                    )       CASE NO. 1:14 CR 341
                                             )
                      Plaintiff,             )       JUDGE PATRICIA A. GAUGHAN
                                             )
               vs.                           )
                                             )
Justin Maxwell,                              )       Memorandum of Opinion and Order
                                             )
                      Defendant.             )



       Introduction

       This matter is before the Court upon defendant’s Motion under § 2255 to Vacate, Set

Aside, or Correct Sentence (Doc. 222). For the following reasons, the motion is DENIED.

       Facts

       On direct appeal of defendant’s conviction and sentence, the United States Court of

Appeals for the Sixth Circuit summarized the case:

       This case is one in a long series of elaborate, nearly-identical sting operations conducted
       by the Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”). In these
       operations, referred to as “stash house stings,” an undercover agent recruits individuals to
       steal a large quantity of drugs from a house protected by an armed guard. The house, the
       drugs, and the guards, however, are all fictional—and would-be participants are arrested

                                                 1
       before they reach the invented location. After such a sting operation, Kali Alexander,
       Terrance Chappell, Kenneth Flowers, Justin Maxwell, and Rasheam Nichols were
       arrested, tried, and convicted of conspiracy to possess with intent to distribute five or
       more kilograms of cocaine and using or carrying a firearm during and in relation to a
       drug conspiracy.

The Sixth Circuit affirmed all defendants’ convictions and sentences. Now pending before this

Court is defendant Justin Maxwell’s Motion under § 2255 to Vacate, Set Aside, or Correct

Sentence.

       Standard of Review

       28 U.S.C. § 2255 provides a prisoner in federal custody a remedy to collaterally attack

his sentence on the ground that it was imposed in violation of the Constitution or laws of the

United States. A prisoner may move to vacate, set aside, or correct his sentence upon the basis

that “the sentence was imposed in violation of the Constitution or laws of the United States, or

that the court was without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C.

§ 2255. To warrant relief under the statute because of constitutional error, the error must be one

of constitutional magnitude which had a substantial and injurious effect or influence on the

proceedings. Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993)

(citation omitted); Humphress v. United States, 398 F.3d 855, 858 (6th Cir.2005).

       Discussion

       Defendant’s brief sets forth seven grounds for relief which he identifies as follows: 1)

probable cause, 2) entrapment, 3) jury instruction/affirmative defense, 4) actual innocence, 5)

prosecutorial misconduct, 6) sentencing manipulation and sentencing entrapment, and 7)




                                                 2
ineffective assistance of counsel.1

       The government argues that grounds two, three, five, and six have already been raised on

direct appeal and rejected by the Sixth Circuit and, consequently, cannot be relitigated here.

       “A movant may not use a § 2255 motion “to relitigate an issue that was raised and

considered on direct appeal absent highly exceptional circumstances, such as an intervening

change in the law.”Scott v. United States, 2018 WL 5879812, at *2 (6th Cir. Aug. 16,

2018)(quoting Jones v. United States, 178 F.3d 790, 796 (6th Cir. 1999)); DuPont v. United

States, 76 F.3d 108, 110 (6th Cir. 1996) (quoting United States v. Brown, 1995 WL 465802, at

*1 (6th Cir. Aug. 4, 1995) (“A § 2255 motion may not be used to relitigate an issue that was

raised on appeal absent highly exceptional circumstances.” )

       Contrary to the government’s assertion, defendant Maxwell only raised grounds five

(prosecutorial misconduct) and six (sentencing manipulation/sentencing entrapment) on direct

appeal. The prosecutorial misconduct claim was rejected because while the comments were

found to be improper, the proof of guilt of the conspiracy was strong. Therefore, Ground Five

fails as it was raised and rejected on direct appeal. However, although Ground Six was raised on

direct appeal, the Sixth Circuit declined to resolve the issue of whether sentence manipulation or

sentence entrapment are recognizable doctrines in this circuit. In fact, the court stated, “We

decline to resolve that question here and leave it for another day.” Therefore, this claim was not

resolved on appeal. However, this Court declines to resolve an issue on collateral review which



 1
         After the government filed its response, defendant filed a “supplemental
         memorandum” purporting to set forth an eighth ground for relief asserting that his
         § 924(c) conviction is invalid following United States v. Davis, 139 S.Ct. 2319
         (2019). But, the defendant was not granted leave to amend his motion and his
         reply brief seems to indicate that he abandoned any argument based on Davis.

                                                 3
the Sixth Circuit has reserved “for another day.”

       The government argues that probable cause (ground one) was not raised on direct appeal

and, consequently, forfeited. The Court agrees. “A petitioner must raise his claims on direct

appeal, ‘[o]therwise, the claim is procedurally defaulted’ for purposes of § 2255 review. “

Sullivan v. U.S., 587 Fed.Appx. 935 (6th Cir. 2014) (quoting Peveler v. United States, 269 F.3d

693, 698 (6th Cir.2001)). Likewise, defendant did not raise grounds two (entrapment) and three

(jury instruction/affirmative defense). In Watt v. U.S., 162 Fed.Appx. 486 (6th Cir. 2006) (citing

Regalado v. United States, 334 F.3d 520, 528 (6th Cir. 2003)), the court explained:

       “Generally, a criminal defendant cannot raise claims on federal collateral attack (e.g., a
       habeas petition under 28 U.S.C. § 2254 or a motion to vacate, modify or correct sentence
       under 28 U.S.C. § 2255) if he did not raise them in his direct federal appeal. ‘Habeas
       review is an extraordinary remedy and will not be allowed to do service for an appeal.’
       Bousley v. United States, 523 U.S. 614, 621, 118 S.Ct. 1604, 140 L.Ed.2d 828 (1998)
       (citations and internal quotation marks omitted). To obtain collateral review, a defendant
       must clear a significantly higher hurdle than would exist on direct appeal:

               In the case where the defendant has failed to assert his claims on direct appeal and
               thus has procedurally defaulted, in order to raise them in a § 2255 motion he must
               also show either that (1) he had good cause for his failure to raise such arguments
               and he would suffer prejudice if unable to proceed, or (2) he is actually innocent.

To the extent defendant argues that he failed to raise these grounds on direct appeal because of

ineffective counsel, defendant has not demonstrated prejudice, as discussed below in the analysis

of ground seven (ineffective assistance of counsel). Nor has he demonstrated actual innocence

as discussed below in ground four.

       Ground seven asserts ineffective assistance of counsel. To establish a claim of ineffective

assistance of counsel, a defendant must show that counsel's performance was deficient and that

counsel's deficient performance prejudiced the defense. Strickland v. Washington, 466 U.S. 668,

687–88, 694 (1984). Counsel is presumed to have provided effective assistance, and a petitioner


                                                 4
bears the burden of showing otherwise. Mason v. Mitchell, 320 F.3d 604, 616–17 (6th Cir. 2003).

In attempting to establish that an attorney’s performance was deficient, a defendant “must show

that counsel’s representation fell below an objective standard of reasonableness.” Strickland, 466

U.S. at 687-88. An error by counsel, “even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the judgment.”

Id. at 691. Deficiencies in counsel’s performance must instead “be prejudicial to the defense in

order to constitute ineffective assistance under the Constitution.” Id. at 692. It is not enough for

the defendant to show “that the errors had some conceivable effect on the outcome of the

proceeding” as virtually “every act or omission of counsel would meet this test.” Id. at 693. To

establish prejudice, the “defendant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

694. “A reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id.

       Defendant argues that his attorney was ineffective for failing to raise the interrelated

issues of probable cause and entrapment, and request a jury instruction on the affirmative

defense of entrapment. (Doc. 222 at 20) He argues that an attorney should always inquire if

defendant’s constitutional rights were violated. Here, defendant maintains, the government’s

conduct in targeting him amounted to an unreasonable search because no probable cause existed

to suspect him of a crime. Nor did his attorney raise the issue of entrapment or request a jury

instruction on this affirmative defense even though the government induced him to commit a

crime where he lacked the predisposition to such action. He asserts there would have been a fair

probability that the outcome of his trial would have been different had his attorney raised these



                                                  5
issues.

          The Court agrees with the government that defendant fails to show ineffective assistance

of counsel. A motion to dismiss the indictment was, in fact, filed on behalf of all defendants by

their respective counsel which argued that defendants were entrapped. (Doc. 39) By

Memorandum of Opinion and Order, the Court denied the motion and found that defendants had

not established a lack of predisposition. (Doc. 54) Therefore, defendant cannot argue that his

counsel was ineffective for failing to raise probable cause and entrapment. And, based on the

Court’s ruling on the motion, it was not professionally unreasonable to not allege entrapment at

trial. Because it was not raised at trial, counsel could not have requested a jury instruction for

entrapment. Moreover, given that defendant had a prior aggravated robbery conviction, counsel’s

decision not to raise entrapment so to avoid the government’s introduction of evidence of the

prior conviction to show predisposition does not show that the representation fell below an

objective standard of reasonableness. Finally, defendant fails to demonstrate how the outcome at

trial would have been different had counsel raised these issues and, therefore, he does not show

prejudice.

          Finally, defendant argues that he is actually innocent of the § 924(c) conviction because

he did not actively employ a firearm while drug trafficking (ground four). But, as the

government points out, defendant admitted in a post-arrest interview that he knew he was

participating with others to conduct an armed robbery of the drug stash house and that he had a

pistol that day.

          For these reasons, all grounds for relief fail.




                                                     6
       Conclusion

       For the foregoing reasons, defendant’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence is denied. Furthermore, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith, and that there is no

basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

         IT IS SO ORDERED.




                                        /s/ Patricia A. Gaughan
                                        PATRICIA A. GAUGHAN
                                        United States District Court
                                        Chief Judge
 Dated: 12/12/19




                                                 7
